Citation Nr: 0518060	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
I.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1965 to May 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  Neither the veteran's service records, nor the medical 
records for his first postservice year, show any diagnosis 
of, or treatment for, diabetes mellitus.

2.  The veteran has a current diagnosis of diabetes mellitus, 
type I.

3.  The medical evidence of record does not include an 
opinion linking the veteran's diabetes mellitus, type I, to 
his active military service.


CONCLUSION OF LAW

Diabetes mellitus, type I, was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in March 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for VA 
examinations for diabetes mellitus and related conditions.  
These examinations were accorded him in June and July 2002.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The veteran seeks service connection for diabetes mellitus, 
type I.  Specifically, he claims that he was a non-insulin 
dependent diabetic before service, causing him to fail a life 
insurance policy health examination in 1964, as well as 
during and after service.  He also claims a history of 
positive laboratory tests for albumin in his urine prior to 
service, asserts that this condition continued throughout 
service, and argues that this was an early symptom of 
diabetes mellitus, type I, and that diabetes mellitus first 
diagnosed after service in 1969.  

The veteran's service medical records do not show a diagnosis 
of, or treatment for, diabetes mellitus in service.  On the 
self-questionnaire accompanying the veteran's service 
entrance examination, the veteran noted both a family history 
of diabetes, and a personal history of albumin or sugar in 
his urine.  However, the examining physician commented that 
the veteran had an "unconfirmed" personal history of 
albumin in his urine, as the urinalysis at the time of 
service entrance was found negative for albumin.  Similarly, 
on the self-questionnaire accompanying the veteran's service 
separation examination, the veteran noted both a family 
history of diabetes, and a personal history of albumin or 
sugar in his urine.  However, the urinalysis on service 
separation was also negative for albumin.  The examiner 
commented that albumin had been found in the veteran's urine 
in August 1965, but had not been found since.  

Subsequent to service, a March 1991 private medical opinion 
stated that the veteran was referred to him in November 1984 
for a right shoulder disorder.  At that time, the veteran 
reported a twelve-year history of diabetes mellitus.  The 
physician noted that the veteran's right shoulder disorder, 
showed evidence of "chronic neurogenic changes, indicating 
ongoing nerve injury . . . . likely related to the diabetic 
condition."  A February 1992 private medical record revealed 
that the veteran was admitted as an inpatient for treatment 
following an episode of diabetic ketoacidosis.  

In October 1992, a VA diabetes mellitus examination was 
conducted.  At that time, the veteran reported a history of 
insulin-dependant diabetes mellitus of 20 years' duration, 
with weekly hypoglycemic reactions, but no history of 
diabetic retinopathy.  The diagnoses were diabetes mellitus, 
insulin-dependent, and early peripheral vascular disease of 
the lower extremities.

A June 2000 progress note gave a diagnosis of severe diabetic 
neuropathy.  During a June 2002 VA diabetes mellitus 
examination, the veteran revealed that the first diagnosis of 
diabetes mellitus, type I, was made when he was 24 years old, 
but that he had experienced symptoms as early as age 18.  At 
that time, he experienced polyuria, polydipsia, and 
significant weight loss, and started an insulin regimen.  
Since that time, the veteran experienced episodes of 
hypoglycemia, and followed an insulin regimen and a low-
carbohydrate diet.  He reported dyspnea on exertion.  
Physical examination revealed a body mass index of 27.5, with 
a blood pressure reading of 158/80 and pulse of 85.  
Extremities had 1+ pulses, but no skin lesions.  The veteran 
had no monofilament sensation in the distal lower and upper 
part of his feet.  He reported having renal insufficiency 
since age 24 or 25, but his creatinine levels were stable 
during this period.  The examiner concluded that the veteran 
had longstanding type I diabetes, with complications 
including hypoglycemia unawareness, peripheral vascular 
disease, neuropathy, and possible coronary disease.  

The same month, a VA general medical examination was 
conducted.  The examiner noted that both the veteran's mother 
and father had diabetes, and opined that "this patient would 
have ended up with diabetes regardless of military service. . 
. ."  Upon physical examination, the veteran had a body mass 
index of 27, with a blood pressure reading of 140/82.  The 
diagnoses included diabetes mellitus.  The examiner concluded 
that "without any time in Vietnam . . . and with the 
patient's history of family diabetes and albumin in his urine 
while on active service for 61/2 months, most likely than not 
the patient was prone towards diabetes mellitus to begin 
with."


A July 2002 VA medical record showed chronic but stable 
diabetic nephropathy.  Another July 2002 VA medical record 
found a diagnosis of diabetes mellitus, with renal 
insufficiency.  At that time, the veteran reported 2 recent 
episodes of hypoglycemia, secondary to activity.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Moreover, 
in the case of diabetes mellitus, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on VA to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  

In this case, the veteran is presumed sound on service 
entrance, as the report of his physical examination upon 
entrance into service did not find diabetes mellitus, nor did 
it show any laboratory evidence of albumin in his urine.  
Although the veteran reported a history of albumin in his 
urine on the service entrance examination self-questionnaire, 
the objective evidence does not support this statement.  
History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  As such, the Board finds 
that the veteran was of sound condition upon entry into 
service.

The weight of the evidence does not support a finding that 
the veteran's diabetes mellitus, type I, was incurred in or 
aggravated by active military service.  During his entrance 
and separation examinations, the veteran reported a personal 
history of albumin in his urine.  However, urinalysis tests 
conducted in conjunction with both the service entrance 
examination and service separation examination were negative 
for albumin.  Although the examiner at the VA general 
examination in June 2002 reported that there was albumin in 
the veteran's urine while on active duty, the service medical 
records are entirely negative of any symptoms of, or 
treatment for, diabetes mellitus type I, or any related 
symptoms or illnesses, in the veteran's service medical 
records.  

According to the medical evidence of record, specifically the 
June 2002 VA diabetes mellitus examination report, the first 
diagnosis of diabetes mellitus, type I, was in 1969, more 
than 3 years after the veteran was separated from service.  
There is no medical evidence of record of diabetes mellitus 
becoming manifest within one-year subsequent to service 
discharge.  There is also no medical opinion of record that 
links the veteran's diabetes mellitus to his military 
service.

Accordingly, service connection for diabetes mellitus, type 
I, is not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 
I, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


